Citation Nr: 0428204	
Decision Date: 10/13/04    Archive Date: 10/19/04

DOCKET NO.  02-18 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for lumbosacral strain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served in the National Guard and had active duty 
for training from June 12, 1982, to June 26, 1982.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2001 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  In February 2003 a videoconference hearing was 
held before the undersigned, who is the Board member making 
this decision and who was designated by the Chairman to 
conduct that hearing pursuant to 38 U.S.C.A. § 7107(c), (e) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that his service-connected back disorder 
warrants a disability rating in excess of 10 percent.  His 
back disorder, lumbosacral strain, is currently rated under 
Diagnostic Code (DC) 5295.  

There have been significant changes in the regulations 
pertaining to back disorders during the pendency of this 
appeal.  Under the old regulations, DC 5293 applied to 
intervertebral disc syndrome while DC 5295 applied to 
lumbosacral strain.  Effective September 23, 2002, the 
criteria for evaluating intervertebral disc syndrome (IVDS) 
were amended.  38 C.F.R. § 4.71a, DC 5293 (2003); see 67 Fed. 
Reg. 54345 (Aug. 22, 2002).  Effective September 26, 2003, 
the entire section of the rating schedule that addresses 
disabilities of the spine was revised.  68 Fed. Reg. 51,454-
458 (Aug. 27, 2003) (to be codified at 38 C.F.R. § 4.71a, DCs 
5235-5243).  
The veteran is entitled to the application of the version of 
the regulation that is more favorable to him from the 
effective date of the new criteria, but only the former 
criteria are to be applied for the period prior to the 
effective date of the new criteria.  VAOPGCPREC 3-2000 (Apr. 
10, 2000) (65 Fed. Reg. 33,422 (2000)).  

Here, the veteran has not been evaluated under the new 
regulations.  Under the circumstances of this case, there is 
potential prejudice to the veteran if the RO does not 
consider the revised rating criteria in the first instance.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board is 
also of the opinion that a VA examination is required to 
address the new rating criteria.

Accordingly, the case is REMANDED for the following:

1.  The AMC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his back disorder on appeal or any 
records that are not currently included 
in the clams file.  With any necessary 
authorization from the veteran, the AMC 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that are not currently of 
record.  All efforts to obtain these 
records must be documented in the claims 
file.  If any records cannot be obtained, 
it should be so stated, and the veteran 
is to be informed of any records that 
could not be obtained.  If pertinent 
records are received, the AMC should 
ensure that VCAA examination and medical 
opinion requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

2.  Thereafter, the veteran should be 
afforded a VA examination by a physician 
with appropriate expertise to determine 
the current extent and severity of all 
symptoms and impairment from the service- 
connected low back disorder.  The claims 
folder must be made available to and 
reviewed by the examiner.  The examiner 
should describe all symptomatology due to 
the veteran's service-connected low back 
disability.  Any indicated studies, 
including an X-ray study, and range of 
motion testing in degrees should be 
performed.  In reporting the results of 
range of motion testing, the examiner 
should specifically identify any 
excursion of motion accompanied by pain.  
The physician should be requested to 
identify any objective evidence of pain 
and to assess the extent of any pain.  
The examiner should specifically address 
whether there is muscle spasm or guarding 
severe enough to result in an abnormal 
gait or abnormal spinal contour; muscle 
spasm on extreme forward bending; loss of 
lateral spine motion, unilateral, in a 
standing position; listing of the whole 
spine to the opposite side; positive 
Goldthwaite's sign; or abnormal mobility 
on forced motion.  Tests of joint motion 
against varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  The examiner should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups; and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not feasible, the examiner should 
so state.  The examiner should 
specifically identify any evidence of 
neurologic manifestations due to the 
service-connected disability.  Any 
functional impairment of the lower 
extremities due to the lumbosacral strain 
should be identified, and the examiner 
should assess the frequency and duration 
(number of days) of any incapacitating 
episodes (episodes requiring bed rest 
prescribed by a physician and treatment 
by a physician).  The examiner should 
also provide an opinion concerning the 
impact of the veteran's service-connected 
low back disability on his ability to 
work.  The rationale for all opinions 
expressed should also be provided.

3.  Then, the AMC should readjudicate the 
claim for an increased rating for the 
service-connected lumbosacral strain, to 
include consideration of the new 
regulatory criteria for evaluating 
disorders of the spine.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the AMC should 
issue an SSOC and afford the veteran and 
his representative an appropriate 
opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




